Citation Nr: 1207616	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-19 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome, right knee anterior cruciate ligament repair.

7.  Entitlement to an initial disability rating in excess of 10 percent for fracture of the right hand, fourth metacarpal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1994 to December 1994, September 2000 to February 2001, June 2001 to August 2001, August 2001 to April 2002, March 2004 to August 2004, August 2004 to February 2006, and September 2007 to February 2008.  

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a November 2006 rating decision, the RO granted service connection for patellofemoral syndrome, right knee anterior cruciate ligament repair, at a noncompensable disability rating and granted service connection for fracture of the right hand at a noncompensable disability rating; but denied service connection for PTSD, a left knee condition, a stomach condition, a neck condition, low back pain, and sinus problem.  Thereafter, in February 2007, the Veteran submitted a request for reconsideration of his claim.  The RO readjudicated the claim in a March 2008 rating decision, as discussed below.  In this regard, a claim becomes final and subject to a motion to reopen only after the period for appeal has run.  As such, any interim submissions before finality attached for the November 2006 rating decision must be considered by VA as part of the Veteran's original claim.  See 38 C.F.R. § 3.156(b) (2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Consequently, the November 2006 rating decision is not final and remains on appeal.  Thus, the issues on appeal are characterized as shown on the first page of this decision.  

In the aforementioned March 2008 rating decision, the RO granted service connection for PTSD at a 30 percent disability rating, and increased the ratings for fracture of the right hand and patellofemoral syndrome, right knee anterior cruciate ligament repair, to 10 percent each.  Inasmuch higher evaluations are potentially available and as the ratings were already in appellate status, the Board will consider entitlement to increased ratings for the right hand fracture and for patellofemoral syndrome, right knee anterior cruciate ligament repair, for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

 In support for his claim, the Veteran provided testimony before the undersigned Acting Veterans Law Judge at a video-conference hearing in February 2011.  A copy of the hearing transcript is associated with the claims file and has been reviewed.  

In an April 2009 rating decision, the RO found that the November 2006 and subsequent rating decisions were clearly and unmistakably erroneous for denying service connection for a chronic left knee condition, and granted service connection for degenerative arthritis of the left knee at a 10 percent disability rating.  It also assigned a temporary evaluation of 100 percent for right knee arthroscopic surgery, partial meniscectomy, and debridement of scar tissue, effective from September 2, 2008, to October 31, 2008.  In an October 2009 rating decision, the RO again assigned a temporary evaluation of 100 percent for treatment of the right knee disability, effective from September 30, 2009, to November 30, 2009.  It denied the Veteran's claim for entitlement to an extension of temporary total evaluation in a February 2010 rating decision.  The Veteran did not perfect an appeal of these issues by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  Therefore, they are not properly before the Board.

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review of the issues currently on appeal.
 
The Board initially finds that a remand is necessary in order to obtain outstanding VA and private treatment records.  In this regard, the Veteran has testified to continuing to receive VA treatment for the disabilities currently on appeal from the VA medical center (VAMC) in Nashville, Tennessee.  While records from this facility dated to November 2010 are contained in the claims file, no records dated since then have been obtained.  Thus, the Board finds that a remand is necessary in order for the AOJ to request and obtain all VA treatment records dated since November 2010.

Additionally, in a VA Form 21-4142 dated in July 2010, the Veteran indicated that he received treatment for his knee, back, and sinus conditions at Oktibbeha County Hospital.  While the Veteran has submitted some records from this facility, the Board finds that a remand is necessary in order for the AOJ to request all records from this facility that have not previously been requested or obtained.  

The Board further observes that the Veteran has participated in VA's Vocational Rehabilitation program and is currently employed as a result of such participation.  However, he has testified that his service-connected PTSD has adversely affected his employability.  As occupational impairment is a component of the criteria used to evaluate PTSD, the Board finds that the Veteran's VA vocational rehabilitation folder should be associated with the claims file for consideration in his appeal.

Next, with regard to the Veteran's claim for service connection for cervical spine, lumbar spine, stomach, and sinus disorders, the Veteran has alleged that such disorders stemmed from his service in Iraq.  However, in this case, it is unclear from the available evidence if the Veteran has current diagnoses of disorders of the cervical spine, lumbar spine, stomach, and sinus.  Therefore, the Board finds that VA examinations are necessary in order to determine whether the Veteran has clinically diagnosed disorders of the cervical spine, lumbar spine, stomach, and sinus, that are related to his military service, or whether he has an undiagnosed illness manifested by his complaints of joint pain, stomach problems, and sinus problems, as a result of his service in Iraq.

In this regard, in November 1994, Congress enacted the Veterans Benefit Improvement Act of 1994 (P.L. 103-446) to provide compensation for Persian Gulf War Veterans with undiagnosed illnesses.  This Act added 38 U.S.C.A. § 1117 to the U.S. Code, effective November 2, 1994.  In response, VA amended the Adjudication section of Title 38 of the Code of Federal Regulations regarding the criteria for compensation for certain disabilities due to undiagnosed illnesses.  38 C.F.R. § 3.317.  See 60 Fed. Reg. 6665 ( February 3, 1995).  Under the new criteria, a Persian Gulf War Veteran who served in the Southwest Asia theater of operations can be granted service connection for chronic disabilities resulting from an undiagnosed illness or combination of illnesses manifested by certain listed symptoms.  Muscle pain, joint pain, respiratory symptoms, and gastrointestinal symptoms are among the listed symptoms.  See 38 C.F.R. § 3.317(b)(8).  

In this case, the Board observes that the Veteran complained of back pain, muscle aches, and diarrhea during deployment in a November 2005 post-deployment health assessment.  In a December 2005 report of medical assessment, the Veteran also reported pain in the neck and back, and indicated that he went to sick call during deployment for his sinus.  In July 2005, he was seen for sinus problems and was assessed with acute upper respiratory infection.  Post-service, the evidence is unclear for diagnoses of disorders related to these complaints, though the Veteran testified that he continues to experience such symptomatology, in addition to nose bleeds.  

Finally, pertinent to the Veteran's claim for increased ratings for his PTSD;  patellofemoral syndrome, right knee anterior cruciate ligament repair; and fracture of the right hand, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

The Veteran is current in receipt of a 30 percent evaluation for his service-connected PTSD, and 10 percent evaluations for his patellofemoral syndrome, right knee anterior cruciate ligament repair, and fracture of the right hand.  He contends that these disabilities are more severe than as reflected by the currently assigned ratings.  Therefore, the Veteran claims that he is entitled to higher ratings for these service-connected disabilities. 

The Board finds that a remand is necessary in order to afford the Veteran contemporaneous VA examinations so as to determine the current nature and severity of his PTSD, right knee disability and right hand disability.  In this regard, the Veteran was most recently afforded a VA psychiatric examination in March 2008, and VA examinations for his right knee and right hand disabilities in August 2007.  Since that time, the Veteran has alleged that these disabilities have increased in severity.  A review of VA treatment records also reveals additional complaints and treatment for such disabilities, including hospitalization and surgery.  Moreover, it has been almost four and five years, respectively, since such examinations.  Therefore, new examinations are needed in order to assess the current nature and severity of these service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records from the Nashville, Tennessee, VAMC dated from November 2010 to the present.  Also obtain copies of all outstanding private treatment records from the Oktibbeha County Hospital, as identified and authorized by the Veteran in a VA Form 21-4142 dated in July 2010.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Associate the Veteran's VA vocational rehabilitation folder with the claims file.

3.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of his claimed cervical spine and lumbar spine disorders.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred. 

The examination should include any necessary diagnostic testing or evaluation.  The examiner should specifically state whether the Veteran's symptoms of joint pain and muscle pain are attributed to a known clinical diagnosis of the cervical spine and/or lumbar spine. 

If a cervical spine disorder and/or lumbar spine disorder is/are established, the examiner should render an opinion as to whether it is at least as likely as not that any such disorder(s) is/are related to his active duty service. 

If the Veteran's symptoms of muscle aches and joint pain cannot be ascribed to any known clinical diagnoses, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of any cervical and lumbar spine disorders, and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

4.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of his claimed stomach disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred. 

The examiner should specifically state whether the Veteran's gastrointestinal symptoms are attributed to a known clinical diagnosis. 

If a stomach disorder is established, the examiner should render an opinion as to whether it is at least as likely as not that any such disorder is related to his active duty service. 

If the Veteran's gastrointestinal symptoms cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his gastrointestinal complaints and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

5.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of his claimed sinus/respiratory disorder.  Any necessary testing should be conducted. The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred. 

The examiner should specifically state whether the Veteran's respiratory symptoms are attributed to a known clinical diagnosis. 

If a sinus/respiratory disorder is established, the examiner should render an opinion as to whether it is at least as likely as not that any such disorder is related to his active duty service. 

If the Veteran's sinus/respiratory symptoms cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his sinus and respiratory complaints and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

6.  After all outstanding treatment records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD. The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  

Any indicated evaluations, studies, and tests should be conducted. The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD. 

The examiner should also describe the impact that the Veteran's PTSD has on his employability. 

All opinions expressed should be accompanied by supporting rationale.

7.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the current nature and severity of his service-connected right knee disability, currently diagnosed as patellofemoral syndrome, right knee anterior cruciate ligament repair.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examination must include range of motion findings.  The examiner must identify and describe any and all current symptomatology, including any instability, ankylosis, limited motion, numbness, or functional loss associated with the right knee disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the right knee, or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

The examiner also should provide an opinion concerning the degree of severity of any instability or subluxation of the knee, particularly whether the stability or subluxation is slight, moderate, or severe.  The examiner should also determine if the right knee locks and, if so, the frequency of the locking.

The examiner should also describe the impact that the Veteran's right knee disability has on his employability. 

All opinions expressed should be accompanied by supporting rationale.

8.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the current nature and severity of his service-connected fracture of the right hand.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  

Any indicated evaluations, studies, and tests should be conducted. The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected fracture of the right hand. 

The examiner should also describe the impact that the Veteran's fracture of the right hand has on his employability. 

All opinions expressed should be accompanied by supporting rationale.

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


